Opinion to issue August 31, 2005











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01211-CR
____________

ANTHONY WENDELL CARTER, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 248th 
Harris County, Texas
Trial Court Cause No. 983275 



 
MEMORANDUM  OPINION
               Appellant, Anthony Wendell Carter, pleaded guilty to the offense of
aggravated robbery without an agreed recommendation with the State, and the case
was reset for a sentencing hearing.  At the sentencing hearing, the trial court heard
testimony from both state and defense witnesses.  The trial court assessed punishment
at confinement for five years.  We affirm.
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that this appeal is without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
               Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is without merit.  We therefore affirm the judgment of the
trial court.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
 
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Bland. 
Do not publish.  Tex. R. App. P. 47.2(b).